IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                               Assigned on Briefs June 20, 2005

               CLAUDE L. GLASS v. GEORGE UNDERWOOD, JR.

                         Appeal from the Circuit Court for Knox County
                          No. 3-436-04 Wheeler A. Rosenbalm, Judge



                    No. E2004-02871-COA-R3-CV - FILED JULY 18, 2005


This is a legal malpractice case. The plaintiff sued his former lawyer, claiming the lawyer was
negligent in his representation of the plaintiff in a case involving alleged racial discrimination. Upon
our finding that the defendant supported his motion for summary judgment with expert proof that
he did not violate the applicable standard of care in his representation of the plaintiff and our further
finding that the plaintiff submitted no expert proof that the defendant did violate the applicable
standard of care, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed; Cause
                                       Remanded

SHARON G. LEE, J., delivered the opinion of the court, in which HERSCHEL P. FRANKS, P.J., and
CHARLES D. SUSANO , JR., J., joined.

Claude L. Glass, Knoxville, Tennessee, pro se, Appellant.

Stephen C. Daves, Knoxville, Tennessee, for the Appellee, George Underwood, Jr.


                                              OPINION


        In November of 2000, the plaintiff/appellant, Claude L. Glass, retained the
defendant/appellee, George Underwood, Jr., as his attorney to assist him in prosecuting a racial
discrimination lawsuit against Broad Electric Service Company (hereinafter “BESCO”) in the United
States District Court for the Eastern District of Tennessee. That lawsuit culminated in a jury verdict
in favor of BESCO and, thereafter, the District Court granted Mr. Underwood’s motion to withdraw
as attorney of record in the case and Mr. Glass was given permission to proceed pro se and in forma
pauperis. A subsequent motion filed by Mr. Glass to vacate and set aside the jury verdict in favor
of BESCO was denied as set forth in the District Court’s memorandum and order entered December
13, 2002.
        On July 16, 2004, Mr. Glass filed a complaint against Mr. Underwood in the Knox County
Circuit Court for legal malpractice. The complaint asserts that, with regard to the District Court
case, Mr. Glass “suffered the inconvenience of incurring expenses” and “lost a legal right, remedy
or interest” as a result of the alleged “negligent or wrongful act[s]” of Mr. Underwood. The
complaint further states the following:

             The Defendant during the term of his service as legal counsel to the Plaintiff failed
             to perform his duties diligently and failed to disclose to the Plaintiff, Jury and the
             Court matters of fact which were pertinent to the styled case. Due to the
             Defendant’s failure to disclosed [sic] these facts an adverse decision resulted in
             the styled case before the Jury and the Court.

             The Defendant was aware of these matters of fact prior to and during the
             proceedings before the court but refused to or failed to disclose these matters of
             fact to the Plaintiff and Court.

             The Plaintiff discovered a right of action against the Defendant on December 1,
             2003, when the Plaintiff became aware of the matters of fact sufficient to put a
             reasonable person on notice that he has suffered an injury as a result of the
             Defendant’s wrongful act or negligent conduct.

             The matters of fact include but are not limited to the Defendant’s knowledge of
             pertinent contents and facts that was [sic] submitted as evidence and exhibits
             during the proceedings before the Jury and Court on or about July 2002 and
             August 2002 and thereafter.

             The Defendant failed to object to the contents or adverse contents and matters of
             fact that was [sic] submitted as evidence and exhibits during the proceedings
             before the Jury and Court on or about July 2002, August 2002 and thereafter.

             The Defendant failed to disclose the matters of fact to the Plaintiff during the
             proceedings on or about July 2002, August 2002 and thereafter through October
             2002.

       In response to this complaint, on August 25, 2004, Mr. Underwood filed a motion for
summary judgment which asserts that Mr. Glass’s complaint should be dismissed because it is barred
under the applicable statute of limitations1 and because Mr. Underwood did not deviate from the


         1
           Although Mr. Underwood’s motion for summary judgment states that Mr. Glass’s complaint is barred by the
statute of limitations as set forth at T.C.A. § 28-3-104, the trial court did not grant the motion upon those grounds and
the trial court’s order does not address the assertion that Mr. Glass’s complaint is barred by the statute of limitations.
In this appeal, no issues are raised or addressed as to whether Mr. Glass’s complaint was barred by the statute of
limitations.

                                                           -2-
appropriate standard of care in his representation of Mr. Glass. The motion for summary judgment
is supported by Mr. Underwood’s affidavit which states as follows:

         I, George T. Underwood, Jr., am the defendant in the captioned case. I have been
         licensed to practice law in the State of Tennessee since 1988. By virtue of my
         education, training, and experience, I am familiar with the standard of care in
         Knox County for lawyers involved in the type litigation involved in this case. I
         make this affidavit of my own knowledge for the purpose of supporting a Motion
         for Summary Judgment.

         I represented Claude L. Glass in a race discrimination case against Mr. Glass’s
         former employer, Broadway Electric Service Company (BESCO). The case was
         tried to a jury verdict in the United States District Court for the Eastern District
         of Tennessee. At the conclusion of the trial on July 29, 2002, the jury returned a
         verdict in favor of the defendant and against Mr. Glass. Mr. Glass was present in
         court when this verdict was returned.

         Pursuant to conversations between Mr. Glass and me, I filed a Motion to be
         Withdrawn as Attorney of Record and served a copy on Mr. Glass on November
         4, 2004. The Court granted the Motion and entered a Memorandum and Order
         allowing the plaintiff to Proceed in Forma Pauperis on November 13, 2002.
         Proceeding pro se, the plaintiff filed a Motion to Vacate Judgment, which was
         denied. Attached is the Court’s Memorandum and Order entered on December
         13, 2002. Attached are copies of the Motion and Memorandum and Order as well
         as my supporting correspondence to Mr. Glass of October 15, 2002. After my
         withdrawal from the case I did not represent Mr. Glass any further.

         It is my opinion that in my preparation and trial of this case that I complied with
         the appropriate standard of care for lawyers in such litigation in the Knoxville,
         Knox County, Tennessee community. The pleadings were filed in the appropriate
         court of competent jurisdiction, necessary discovery was pursued, defendant’s
         Motion for Summary Judgment was successfully opposed, appropriate witnesses
         were called to testify at trial and cross-examination was conducted of the
         defendant’s witnesses. It is my opinion as a practicing attorney that there was no
         negligence on my part in the preparation and trial of this case.

         [Numbering in original omitted]

        On October 15, 2004, after hearing argument of both parties, the trial court entered
its order granting Mr. Underwood’s motion for summary judgment and dismissed Mr.
Glass’s malpractice suit upon grounds that Mr. Glass “failed to present expert proof in
opposition to the defendant’s affidavit that asserted that there was no deviation from the
standard of care on his part in his representation of Claude L. Glass.” A subsequent motion


                                            -3-
for new trial filed by Mr. Glass was overruled by order entered December 2, 2004, and this
appeal followed.

       The sole issue we address in this case is whether the trial court erred in granting Mr.
Underwood’s motion for summary judgment based upon the attestation in Mr.
Underwood’s affidavit that he did not deviate from the applicable standard of care in his
representation of Mr. Glass.

      The Tennessee Supreme Court summarized the standard by which we review a summary
judgment in Staples v. CBL & Associates, Inc., 15 S.W.3d 83, 88-89 (Tenn. 2000) as follows:

         The standards governing an appellate court’s review of a motion for summary
         judgment are well settled. Since our inquiry involves purely a question of law, no
         presumption of correctness attaches to the lower court’s judgment, and our task
         is confined to reviewing the record to determine whether the requirements of
         Tenn. R. Civ. P. 56 have been met. See Hunter v. Brown, 955 S.W.2d 49, 50-51
         (Tenn. 1997); Cowden v. Sovran Bank/Central South, 816 S.W.2d 741, 744
         (Tenn. 1991). Tennessee Rule of Civil Procedure 56.04 provides that summary
         judgment is appropriate where: (1) there is no genuine issue with regard to the
         material facts relevant to the claim or defense contained in the motion, see Byrd
         v. Hall, 847 S.W.2d 208, 210 (Tenn. 1993); and (2) the moving party is entitled
         to a judgment as a matter of law on the undisputed facts. See Anderson v.
         Standard Register Co., 857 S.W.2d 555, 559 (Tenn. 1993). The moving party has
         the burden of proving that its motion satisfies these requirements. See Downen
         v. Allstate Ins. Co., 811 S.W.2d 523, 524 (Tenn. 1991). When the party seeking
         summary judgment makes a properly supported motion, the burden shifts to the
         nonmoving party to set forth specific facts establishing the existence of disputed,
         material facts which must be resolved by the trier of fact. See Byrd v. Hall, 847
         S.W.2d at 215.

         To properly support its motion, the moving party must either affirmatively negate
         an essential element of the non-moving party’s claim or conclusively establish an
         affirmative defense. See McCarley v. West Quality Food Serv., 960 S.W.2d 585,
         588 (Tenn. 1998); Robinson v. Omer, 952 S.W.2d 423, 426 (Tenn. 1997). If the
         moving party fails to negate a claimed basis for the suit, the non-moving party’s
         burden to produce evidence establishing the existence of a genuine issue for trial
         is not triggered and the motion for summary judgment must fail. See McCarley
         v. West Quality Food Serv., 960 S.W.2d at 588; Robinson v. Omer, 952 S.W.2d
         at 426. If the moving party successfully negates a claimed basis for the action, the
         non-moving party may not simply rest upon the pleadings, but must offer proof
         to establish the existence of the essential elements of the claim.




                                                  -4-
         The standards governing the assessment of evidence in the summary judgment
         contest are also well established . Courts must view the evidence in the light most
         favorable to the nonmoving party and must also draw all reasonable inferences in
         the nonmoving party’s favor. See Robinson v. Omer, 952 S.W.2d at 426; Byrd v.
         Hall, 847 S.W.2d at 210-211. Courts should grant a summary judgment only
         when both the facts and the inferences to be drawn from the facts permit a
         reasonable person to reach only one conclusion. See McCall v. Wilder, 913
S.W.2d 150, 153 (Tenn. 1995); Carvell v. Bottoms, 900 S.W.2d 23, 26 (Tenn.
         1995).

       In Horton v. Hughes, 971 S.W.2d 957, 959 (Tenn. Ct. App. 1998), we noted that in a suit for
legal malpractice the plaintiff must present competent evidence showing:

         (1) that the accused attorney owed a duty to the plaintiff, (2) that the attorney
         breached that duty, (3) that the plaintiff suffered damage, and (4) that the breach
         proximately caused the plaintiff’s damage. When determining whether a lawyer
         breached a duty, the question becomes whether the lawyer failed to exercise the
         degree of care, skill, and diligence commonly possessed and exercised by other
         attorneys practicing in the same jurisdiction. Except for obvious, common sense
         mistakes, establishing the applicable standard of care and determining whether
         a lawyer breached that standard require expert evidence. (emphasis added)
         (citations omitted)

       The requirement of expert proof in determining whether an attorney meets the applicable
standard was also noted by this Court in Cleckner v. Dale, 719 S.W.2d 535, 540 (Tenn. Ct. App.
1986) wherein we stated that “whether a lawyer’s conduct meets the applicable professional
standards is generally believed to be beyond the common knowledge of laypersons.” And in Lazy
Seven Coal Sales v. Stone & Hinds, P.C., 813 S.W.2d 400, 403 (Tenn. 1991), the Tennessee
Supreme Court acknowledged that “[t]he varied nature of the practice of law underscores the
necessity of expert proof intended to acquaint the finder of fact with the applicable professional
standard in each case.”

        In his brief, Mr. Glass describes various matters related to his discrimination suit against
BESCO that he alleges were not disclosed to him by Mr. Underwood. Mr. Glass also alleges that
Mr. Underwood failed to address certain deficiencies in evidence presented by BESCO in that case
and specifies evidence that he alleges Mr. Underwood failed to gather - all of which Mr. Glass
indicates was necessary for the proper preparation of his case for trial. We deem that all of these
allegations relate to the question of whether Mr. Underwood breached a duty to Mr. Glass by failing
“to exercise the degree of care, skill, and diligence commonly possessed and exercised by other
attorneys practicing in the same jurisdiction.” As we have indicated, resolution of this issue required
expert testimony. As a licensed attorney practicing in Knox County, Mr. Underwood is qualified
as an expert to attest to the standard of care required of attorneys in his position and it is our
determination that the above cited affidavit filed by Mr. Underwood stating that he “complied with


                                                 -5-
the standard of care for lawyers in such litigation in the Knoxville, Knox County, Tennessee
community” was sufficient to shift the burden to Mr. Glass. Thereupon, Mr. Glass was required
either to produce expert proof of his own that Mr. Underwood did breach the applicable standard of
care or to produce proof that the alleged omissions of Mr. Underwood were clearly negligent as a
matter of “common sense.” The record does not indicate that Mr. Glass submitted any expert proof
in opposition to Mr. Underwood’s affidavit that he complied with the applicable standard of care.
Mr. Glass does not assert that the alleged omissions of Mr. Underwood were obvious mistakes as
a matter of common sense, and we do not otherwise find that they were. In the language of
McCarley v. West Quality Food Serv., as cited by the Court in Staples v. CBL, Mr. Underwood’s
affidavit “affirmatively negate[s] an essential element” of the malpractice suit - that Mr. Underwood
breached the applicable standard of care. Mr. Glass has failed to create a genuine issue of material
fact with respect to that element of the suit and, therefore, we hold that the trial court did not err in
granting Mr. Underwood summary judgment.

        Our decision in the instant matter is consistent with our opinion in Hutter v. Cohen, 55
S.W.3d 571 (Tenn. Ct. App. 2001). In that case, the plaintiff client also sued for legal malpractice
and charged that the two defendant attorneys failed “to file motions, make court appearances, and
follow strategies agreed upon between the parties.” Id. at 574. Each of the two defendant attorneys
filed an affidavit in which he attested that in his professional opinion he had not deviated from the
accepted standard of care for attorneys practicing law in the county where the action arose. The
plaintiff responded with his own affidavit stating that in his opinion based upon his own attendance
of, although not graduation from, law school, his discussions with other attorneys in the county, and
his familiarity with the facts of the case, that the defendants had deviated from the applicable
standard of care. We concluded that the actions and skill required of the defendants was a matter
beyond the common knowledge of a layperson, and we affirmed the trial court’s summary judgment
based upon its acceptance of the defendants’ affidavits that they had exercised the skill required of
them in their representation of the plaintiff and its determination that the plaintiff “had not created
a disputed issue in that his affidavit did not demonstrate his competence as a witness to offer a
contrary opinion.”

        Mr. Glass contends that the affidavit submitted by Mr. Underwood in support of his motion
for summary judgment does not meet the criteria set forth in Tenn. R. Civ. P. 56.06 which provides
that “affidavits shall be made on personal knowledge, such facts as would be admissible in evidence,
and shall show affirmatively that the affiant is competent to testify to the matters stated therein.” Mr.
Glass apparently argues that Mr. Underwood’s competency to testify as an expert as to the applicable
standard of care is belied by Mr. Underwood’s placement of a public advertisement which states that
he is “[n]ot certified as a civil trial or estate planing specialist by the Tennessee Commission on
Continuing Education and Specialization.” We disagree.

         Tenn. Sup. Ct. R. 8, RPC 7.1, (2004) prohibits an attorney from making a false or misleading
communication about him or herself or about his or her services. Tenn. Sup. Ct. R. 8, RPC 7.4,
(2004) further provides that an attorney shall not state that he is certified as a specialist in a field of
law if he has not been so certified by the Tennessee Commission on Continuing Legal Education and


                                                   -6-
Specialization. Comments to RPC 7.4 state that “[t]he certification procedures are designed to
require that the lawyer demonstrate a higher degree of specialized ability and experience than is
suggested by general licensure to practice law.” Mr. Underwood is a licensed attorney in good
standing, and his disclosure that he has not been certified as a specialist does not in any way negate
his competency to testify as to the standard of care applicable to those in his profession. He need not
have demonstrated “a higher degree of specialized ability and experience than is suggested by
general licensure to practice law” in order to testify as to that standard.

        Mr. Glass also contends that Mr. Underwood’s affidavit lacks trustworthiness because it
incorrectly refers to BESCO as “Mr. Glass’s former employer” and incorrectly states that Mr.
Underwood served a copy of his withdrawal as attorney of record on Mr. Glass on November 4,
2004. The record confirms that BESCO was not Mr. Glass’s employer - his case against BESCO
arose out of BESCO’s refusal to employ him. The record also confirms that Mr. Underwood’s
motion to withdraw as Mr. Glass’s attorney was actually served upon Mr. Glass on November 4,
2002, rather than November 4, 2004. However, while we acknowledge that Mr. Underwood’s
affidavit does contain these misstatements, we find them to be inconsequential and they do not
diminish the affidavit’s probative value as to whether Mr. Underwood adhered to the requisite
standard of care in his representation of Mr. Glass in the suit against BESCO.

        Finally, Mr. Glass argues that “motions to quash subpoenas submitted by the defendant and
his colleagues is competent summary judgment evidence that a ‘genuine issue of material fact’ exists
and that summary judgment was inappropriate.” In the context of this argument, Mr. Glass
references a motion to quash filed by attorney Lawrence P. Leibowitz who served as mediator in the
discrimination suit against BESCO. Mr. Glass cites Mr. Leibowitz’s assertion in that motion that
documents which the subpoena ordered that Mr. Leibowitz bring to court have never been in Mr.
Leibowitz’s possession. The documents referred to are documents which Mr. Glass contends should
have been submitted to Mr. Leibowitz by Mr. Underwood during the course of the discrimination
suit. This motion was later sustained by the trial court, although it is unclear whether the motion was
sustained upon this ground or upon the alternate ground urged by Mr. Leibowitz in his motion that
anything he learned as a mediator in the case would be inadmissible in a subsequent court hearing.
However, even if these pleadings do show that the documents in question were not provided to Mr.
Leibowitz by Mr. Underwood, this does not also constitute proof that failure to provide these
documents was a breach of Mr. Underwood’s professional duty. Other than his reference to the cited
language in Mr. Leibowitz’s motion, Mr. Glass does not indicate grounds for his argument that the
other motions to quash create a genuine issue of material fact as to whether Mr. Underwood met the
applicable standard of care.

        For the foregoing reasons, we affirm the judgment of the trial court and remand for collection
of costs. Costs on appeal are adjudged against the plaintiff/appellant, Claude L. Glass.


                                               _________________________________________
                                               SHARON G. LEE, JUDGE


                                                 -7-
-8-